Citation Nr: 0522057	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for Buerger's disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel





INTRODUCTION

The veteran had active service from February to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Cleveland, Ohio, RO which denied the veteran's original claim 
for service connection for Buerger's disease.  Jurisdiction 
over the case was subsequently transferred to the Portland, 
Oregon, RO.  In November 2004, a Deputy Vice Chairman of the 
Board granted a motion by the veteran's representative to 
advance this appeal on the Board's docket based on good or 
sufficient cause (the veteran's age).  Later in November 
2004, the Board remanded the case to the RO for additional 
evidentiary development.  

In June 2005, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.

The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  The veteran filed an original claim in March 2001 for 
entitlement to service connection for Buerger's disease.

2.  It has not been shown, by credible, competent evidence, 
that the veteran's Buerger's disease is related to service or 
proximate thereto, or that it was manifested to a compensable 
degree within the one-year, post-service presumptive period.   
 




CONCLUSION OF LAW

It has not been shown that the veteran's Buerger's disease 
was incurred in or aggravated by wartime service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1103, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Evidentiary Development

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.159 (2004); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that attempts to obtain the veteran's service 
medical records, which were reported by the National 
Personnel Records Center (NPRC) as destroyed by an infamous 
fire, were adequate.  See NPRC's May 2002 written response, 
indicating that there were no available service medical 
records or hospital extract records compiled by the Army 
Office of the Surgeon General (SGO).  Additionally, the 
veteran was requested by the RO to provide any relevant 
information or evidence relevant to proving his service 
connection claim, including any service medical records or 
private/VA medical records in his possession, etc.  See May 
2002 RO letter.  Lay statements and certain relevant private 
and VA clinical records were obtained, including a 1953 VA 
hospitalization report that provided a medical history as to 
the approximate date the veteran's Buerger's disease 
symptomatology was initially manifested.  

Generally, as set out in the VCAA, the duty to assist is not 
an absolute, unlimited duty, but rather, depends on ensuring 
that all reasonable efforts have diligently been rendered in 
pursuit of any relevant, identifiable evidence.  As will be 
discussed in detail in a following section in the Board 
decision herein, the evidence indicates that (a) according to 
history recorded for clinical purposes in a post-service 
clinical report, his Buerger's disease was initially 
clinically shown and diagnosed several years after service; 
and (b) as a lay person, the veteran or his spouse is not 
competent to offer medical opinion.  Additionally, although 
the veteran and his spouse have alleged and testified that 
private physicians treated and/or diagnosed him with 
Buerger's disease in the 1940's, including in 1946 within the 
one-year post-service presumptive period, they have divulged 
that these physicians are deceased and records are 
unavailable.  See, in particular, an April 2002 application 
for VA disability benefits, a March 2003 Notice of 
Disagreement, a September 2003 Substantive Appeal, the 
veteran's April 2003 written statement, a July 2004 written 
statement from the veteran's spouse, and a June 2005 Travel 
Board hearing transcript, at T.17.  

Thus, without competent evidence setting a predicate to 
indicate that the veteran's Buerger's disease or symptoms of 
such disease were present in service or otherwise possibly 
associated with service, remanding this service connection 
issue for the purpose of rendition of a medical opinion as to 
its etiology would likely entail a resort to mere speculation 
under these circumstances.  See, in particular, 38 C.F.R. 
§ 3.159(c)(4) (2004).  

It is apparent to the Board that with respect to the 
appellate issue, the veteran was advised regarding the 
necessity of competent evidence that would indicate this 
disability at issue is related to service.  See, in 
particular, the Statement of the Case and Supplemental 
Statements of the Case, which set out the applicable 
evidence, laws, regulations, and the reasons for denial of 
said claim.  Additionally, the veteran had an opportunity to 
submit medical records and other documents and testify at a 
Board hearing.  It does not appear that the veteran or his 
representative has informed the VA of the existence of any 
available, additional, specific competent evidence that might 
prove to be material concerning said appellate issue in 
question.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, a May 
2002 VCAA letter was issued prior to the initial unfavorable 
agency of original jurisdiction decision on his service-
connection claims at issue, which specifically advised the 
veteran as to which party could or should obtain which 
evidence (See Quartuccio v. Principi, 16 Vet. App. 183 
(2002)).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the service connection issue on appeal.


B.  Evidence, Law, and Analysis

In deciding the service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and thromboangiitis obliterans 
(Buerger's disease) becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The evidentiary record indicates that the veteran's service 
medical records were apparently destroyed by fire and no SGO 
records are available either.  The veteran and his spouse 
allege and testified at a recent Travel Board hearing that 
his Buerger's disease is related to service, including from 
in-service tobacco use, a blood transfusion, or an allergic 
reaction to administration of penicillin; or, alternatively, 
that said disease was initially treated and/or diagnosed by 
private physicians within the one-year post-service 
presumptive period and shortly thereafter.  However, a lay 
person's opinion as to the cause of a disease is not 
competent evidence.  In short, a lay person lacks medical 
expertise to offer an opinion regarding medical relationships 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Espiritu, the Court stated "[a] layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms."  However, as the Court further explained 
in that case, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge such as a 
diagnosis...."  Although they are competent to describe the 
alleged symptoms and treatment received for Buerger's 
disease, since this is within their personal knowledge, the 
Board is responsible for weighing the credibility of these 
allegations in the context of the entire evidentiary record.  
The Board completely discounts their allegations in this 
case, for the following reasons.

First, the contentions and testimony by the veteran and his 
spouse are not corroborated by any other evidence of record.  
Second, none of the lay statements from the veteran's 
acquaintances dated in April 2001 and April 2003 relate the 
onset of the veteran's Buerger's disease to service or 
proximate thereto, but rather indicate that he may have been 
symptomatic in the early 1950's or thereafter, several years 
after service.  Third, although an April 2001 written 
statement from a private physician reported that the veteran 
had dated the onset of his illness to active duty, that 
physician merely recalled having treated him for Buerger's 
disease in 1951, several years after service.  See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  Fourth, and perhaps 
most importantly, a substantial negative piece of evidence is 
a February-March 1953 VA hospitalization report, wherein the 
veteran provided a history that "his present difficulty 
began 2 1/2 years ago with numbness of both hands and a 
numbness and aching in the feet....  He sought medical advice 
early in the onset of his illness and was told that it was 
important for him to stop smoking, and since that time, 2 1/2 
years ago, he has not smoked."  

In short, if the veteran had in fact received private medical 
treatment for Buerger's disease in the 1940's as alleged, 
then it would be reasonable to expect that he would have 
provided that information on that initial VA hospitalization 
in 1953.  The fact that only a 2 1/2-year history of his 
Buerger's disease symptomatology was provided by him on that 
1953 VA hospitalization appears to the Board substantially 
more probative and credible on the question in controversy 
involving the onset of his Buerger's disease.  Although the 
Board does not question the sincerity of the veteran and his 
spouse, their recollections of events that occurred so many 
decades ago are naturally influenced by the vagaries of 
memory.  As the Court has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."

The veteran has submitted medical articles, which state that 
although the exact etiology of Buerger's disease is unknown, 
it is associated with tobacco use.  Even assuming arguendo 
that the veteran smoked cigarettes in service as alleged and 
that his Buerger's disease is associated with such tobacco 
use, service connection for Buerger's disease due to in-
service tobacco use is precluded by law.  It should be 
pointed out that in July 1998, the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) was 
enacted into law as Public Law No. 105-206.  In pertinent 
part, the IRS Reform Act prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  38 U.S.C.A. 
§ 1103 (West Supp 1999-West 2002).  Section 1103 does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.  As such, since the veteran's claim was filed in 
March 2001, after June 9, 1998, the adjudication thereof is 
affected by the IRS Reform Act.

Based on the available clinical evidence of record, the 
preponderance of the medical evidence shows that the 
veteran's Buerger's disease was not present in service or 
proximate thereto.  Rather, the earliest clinical evidence of 
Buerger's disease was not until the 1950's, several years 
after service.  None of the clinical evidence of record 
includes any existing medical opinion relating such 
disability to service either, including the alleged in-
service blood transfusion or allergic reaction to 
administration of penicillin.  Additionally, none of the 
medical articles submitted indicate that a blood transfusion 
or allergic reaction to administration of penicillin is an 
etiologic factor in the development of Buerger's disease.  
There is simply no continuity of symptomatology to relate the 
claimed disability, which was initially shown several years 
after service, to his military service or proximate thereto.  

Additionally, the Court explained in Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990), that "[b]y reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility."

For the foregoing reasons, it does not appear as likely as 
not that there is competent, credible evidence to indicate 
that the Buerger's disease was incurred in or aggravated by 
service, or was manifested to a compensable degree within the 
one-year post-service presumptive period.  It would be to 
resort to mere speculation to assume, based on the existing 
evidentiary record, that the veteran's Buerger's disease was 
related to service or proximate thereto, and to resort to 
mere speculation is prohibited by the benefit-of-the-doubt 
doctrine.  

Thus, given the lack of credible competent evidence showing 
that the veteran's Buerger's disease was manifested during 
service or to a compensable degree within the one-year post-
service presumptive period, the claim for service connection 
for Buerger's disease is denied.


ORDER

Service connection for Buerger's disease is denied.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


